Citation Nr: 1127842	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center
in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether the indebtedness in the amount of $921.60 due to an overpayment of disability compensation was properly created.

2.  Entitlement to a waiver of the recovery of the any properly created overpayment of disability compensation.

(The issues of service connection for an innocently acquired psychiatric disorder, loss of vision, eczema, alopecia, left leg radiculopathy, right elbow tendonitis and bilateral Achilles tendonitis, as well as the claims for a higher initial evaluation for the service-connected hypertension and a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability are the subject of a separate decision.)  




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982, February 2003 to December 2003 and from May 2008 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Committee on Waivers and Compromises (Committee). 


FINDINGS OF FACT

1.  The Veteran received and accepted additional compensation benefits in the amount of $921.60 based of his having a dependent child when he knew that his son had left school and joined the National Guard in March 2009.   

2.  The recoupment of the overpayment of compensation benefits in the amount of $921.60 would not be against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in the amount of $921.60 was properly created and is a valid indebtedness.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.652(a) (2010).

2.  As the recoupment of the overpayment of disability compensation in the amount of $921.60 would not be against equity and good conscience, the claim for a waiver must be denied.  38 U.S.C.A. §§ 5107, 5302(2) (West 2002); 38 C.F.R. §§ 1.963 (a), 1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§  5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA provisions are not applicable to claims such as the one decided here.  See Barger v. Principi, 16 Vet. App. 132 (2002), in which the U.S. Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving a claim for waiver of recovery of an overpayment.

Notwithstanding the inapplicability of VCAA, general due process considerations have been adhered to by the RO.  See 38 C.F.R. § 3.103.  The RO has explained to the Veteran the bases for the denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.


II.  Factual Background

When the Veteran's son joined the Army National Guard in Puerto Rico, the change in his dependency status resulted in an overpayment of VA compensation benefits.  Prior to his son's enlistment, the Veteran's son was enrolled as a student at the University of Puerto Rico.  

The Veteran asserts that he advised VA of the change in dependents in a timely manner.  The Veteran does not deny that he was overpaid, but he does not believe that he should have to pay for the debt as the debt was the fault of the VA.

The Veteran has been in receipt of VA disability compensation benefits since December 2003.  In his original compensation claim, the Veteran indicated that he was married and had three children.  

The claims file shows that the Veteran's eldest son enrolled in the University of Puerto Rico in 2006.

A February 2008 RO letter informed the Veteran that to continue entitlement to school attendance benefits, a School Attendance Report should be submitted.  A School Attendance Report was submitted in February 2008 and a Request for Approval of School attendance was submitted in July 2008.  

An August 2008 letter informed the Veteran that he was being paid as a Veteran with four dependents and that his payments included an additional amount for his spouse and children.  The letter also noted that he should let VA know right away if there is any change in the status of his dependents.  

The claims file shows that the Veteran's son enlisted in the National Guard on March 21, 2009.  VA received a statement on April 27, 2009 from the Veteran explaining that his son had enlisted in the Army National Guard.  He further requested that the VA make any necessary changes as to the amount of his dependants.    

A June 2009 RO letter requested that the Veteran provide documentation of when the child joined the National Guard.  In June 2009, the Veteran sent documentation showing that the son enlisted in the National Guard on March 21, 2009.

In an undated RO later, the RO informed the Veteran that his benefits were reduced effective on March 21, 2009 due to his son terminating school and joining the National Guard.  The RO informed the Veteran that he had been overpaid and that the RO would notify the Veteran of the exact amount shortly. 

In February 2010, the RO called the Veteran to ask when his son last attended school.  The Veteran said that his son terminated school in May 2009.   The RO representative informed the Veteran that an overpayment had been created and the Veteran agreed with the reduction.  

In a February 2010 letter, the RO notified the Veteran that his benefits had been reduced as of March 21, 2009 and that the RO would notify the Veteran of the exact amount of overpayment shortly.  

In a February 2010 statement, the Veteran asserted that he should not have to pay for the overpaid amount because it was an error on the part of the RO.  He explained that he had timely informed the RO of his son's termination of school and enlisted in the National Guard, and the RO has failed to make the change to his dependency status.

The Veteran also submitted a Financial Status Report in March 2010.  The report showed net monthly income less expenses of $1,055.26.

In April 2010, the Committee did not find fraud, misrepresentation, or bad faith on the part of the Veteran.  The Committee found that the Veteran was at fault in creation of the debt in that he failed to inform the RO of his return to active duty status in a timely manner.  (The Committee erroneously based its decision on the Veteran's returning to active duty and not his son enlisting in the National Guard.)  

Furthermore, the Committee was unable to consider the Veteran's waiver request for financial hardship because the financial information he submitted showed his monthly income exceeded his monthly expenses by $1,055 indicating that a reasonable payment plan was well within the Veteran's means.  

The Committee further explained that, based on this information and the fact that his obligation to VA must be accorded the same consideration as his other creditors, collection of the overpayment would not impair his ability to provide for his family's basic necessities and would not constitute an undue financial hardship.  
The Committee concluded that collection of the debt would not be against equity and good conscious.  

In June 2010, the Committee issued a Statement of the Case that denied the Veteran's request for a waiver of compensation debt in the amount of $921.60.  The Committee resolved the factor of fault in his favor based on the Veteran's statement that he reported his change of dependency to VA in a timely manner.  

Despite this, the Committee found that the Veteran accepted benefits for his son who he knew was no longer a dependent, that recovery of the overpayment would not result in financial hardship or defeat the purpose of the benefit, and that failure to make restitution would result in unjust enrichment. 

The Veteran filed a Substantive Appeal in August 2010 arguing that the RO failed to comply with due process and adjust his benefits when the Veteran notified them of his son's enlistment in the National Guard.  

 
III. Analysis 

A. Creation of the debt

The Veteran, in essence, disputes the validity of the assessed overpayment.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

Under applicable statutory and regulatory criteria, the effective date of a reduction or discontinuance of pension, compensation, or dependency and indemnity compensation benefits for a payee or dependent by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of the last payment.  38 U.S.C.A. 5112(b)(10) (West 2002); 38 C.F.R. 3.500(b)(2) (2010).  

The effective date of a reduction of pension or compensation by reason of a child of the Veteran entering service, is the date of the last payment of apportioned disability benefits for child not in custody of the estranged spouse.  38 C.F.R. § 3.503(2) (2010).  

The effective date of a reduction of pension or compensation by reason of a child of the Veteran discontinuing dependent educational assistance will be the day preceding beginning date of educational assistance allowance.  38 U.S.C. A. § 5112(b)(7); 38 C.F.R. § 3.503(8) (2010).  

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2010); 38 C.F.R. § 3.500(b)(2) (2010); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  

Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Veteran's status changed in March 2009 when his son enlisted in the National Guard.  

Accordingly, the RO properly adjusted the Veteran's compensation award to reflect that he no longer had a dependent in school, effective on March 21, 2009.  (See February 2010 RO letter).  

As reflected by evidence of record, the Veteran was paid benefits to which he had no legal entitlement following his son's change in status in March 2009.  Nevertheless, the Veteran contends that he advised VA of his son's enlistment in April 2009 and was not at fault in the creation of the overpayment because he fulfilled his responsibility of notification.  Accordingly, he believes that VA was at fault with respect to creation of the overpayment.

As noted, sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  

Notwithstanding his contentions, the Veteran continued to receive benefits in an amount that included compensation for his son's educational benefits.  He was aware of the erroneous award as he had informed VA of his son's change in status.  The fact that he continued to receive this compensation each month does not support his claim that the overpayment was entirely created by an error on the part of VA.  

In view of the foregoing, absent any dispute as to the amount of the additional benefits paid or the effective date of the event terminating such benefits, and inasmuch as the effective date of termination was in accordance with the regulatory requirements, the overpayment in the amount of $921.60 was properly created.


B. Waiver of the debt

The Board notes that the Committee considered the facts in this case and concluded that the Veteran had not demonstrated fraud, willful misrepresentation or bad faith in the creation of the overpayment now at issue.  However, the Board must render an independent determination in this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

As there appears to be no indication of intent to deceive or to seek unfair advantage by the Veteran, no legal bar to the benefit now sought is present.  See 38 C.F.R. 1.963(a).

The sole question remaining is whether it would be against equity and good conscience for VA to require repayment of the indebtedness as now calculated.  The Veteran requests waiver of the debt explaining that it was created by no fault of his own.  

The Committee denied a waiver of the debt on the basis that recovery would not be against the principles of equity and good conscience or cause financial hardship.   

In applying the equity and good conscience standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his detriment due to his reliance upon receipt of VA benefits.  Additionally, the adjudicator must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to the VA.  38 C.F.R 1.965(a) (2010).

In weighing the fault of VA and the Veteran in this case, the Board finds that the indebtedness was created when the RO was unable to make the adjustments in the Veteran's compensation after receiving the Veteran's notice.  Following receipt of this notification, the RO requested further information from the Veteran who submitted this paperwork promptly to the RO.

However, on this record, the Veteran is found to have received compensation benefits that did not reflect any change in his son's status as a dependent.  The mere fact that VA was not able correct his benefits in a timely manner does not relieve the Veteran of the responsibility of dealing in correct manner in accepting such compensation payments.  

Thus, in weighing fault, the Board finds that the Veteran and VA must equally share the blame for creating the overpayment.  

The Board next must address whether recoupment of the overpayment debt totaling to $921 would result in financial hardship to the Veteran and his family.  The Committee initially found that the submitted financial information showed monthly income exceeding his monthly expenses by $1,055.26.  

The financial status report submitted by the Veteran showed a total monthly income of $3,694.00 from his and wife's employers.  He reported having total monthly expenses of $2,638.74, consisting of $500 for food, $260 for utilities and heat, $43 for telephone, $115 for cellular phones, $500 for school expenses, $388.52 for one car payment, $386 for another car payment, $62 for "dish" network, $24 for internet, $60 for clothing, $300 for car maintenance and $50.00 for credit card expenses.  His total monthly expenses equaled $2,638.00, and his net monthly income less expenses was $1,055.00, as calculated by the Committee. 

Significantly, in September 2010, the Veteran notified the RO that he was receiving Social Security Disability Benefits because he was unable to work.  

The Board understands that an overpayment of compensation benefits is a valid debt to the government, and there is no reason that the Veteran should not accord the government the same consideration that he accords his private creditors.  

In light of the Veteran's recent statements about receiving Social Security Disability benefits and being unable to work, the record suggests that his financial status has been altered to some degree based on the loss of his gross monthly income reported as being a little more than $1,800 on his earlier financial statement.  

While the record does not contain updated information about the Veteran's income status, the Board finds that a significant portion of this lost income would be replaced by his receipt of Social Security disability benefits.  

Given the information in the earlier report showing that total income exceeded expenses by more than $1,000, it is likely that the Veteran would be able to meet his monthly expenses even as originally calculated in the recent financial statement when the monthly payment of his Social Security benefits is considered.  

Moreover, in addressing possible reductions in monthly expenses, the Veteran also is noted to have reported having assets consisting of two automobiles reported to have a combined value of $48,000.  Certainly, the impact of having these assets must be addressed in assessing the Veteran's financial status.  

Whether it would be feasible to convert one or both automobiles to cash is not clear, but the Veteran's current disability status clearly indicates that he would not need his own automobile in order to pursue a gainful occupation.  This would result in a corresponding reduction in monthly expenses based on elimination of one of his automobile loans in the amount of about $388 and proportionate savings in related automobile expenses reported to be in the amount of $300, totaling probably to around $500 per month.  

In reviewing his monthly expense report, the Board also notes that the redirection of his combine payments for the "dish" network, the internet and a cellular phone of about $200 would lead to a further reduction in his monthly expenses that alone would in installments repay of his overpayment in less than five months.  The reported monthly educational expense in the amount of $500, the Board finds, is not fully explained or justified from the record and would be subject to some reduction in this case.  

Overall, the Veteran's total expenses as reported would be subject to reduction in an amount of $700 to $1,200 on a monthly basis without impacting the basic necessities of daily living.      

Finally, the Board notes that the Veteran did not report any information related to having a mortgage in his recent financial statement.  This leads the Board to conclude that the basic necessity referable to housing will have no impact either as a liability or asset in assessing the Veteran's financial status.      

Accordingly, on this record, the Board finds that the repayment of the $921.60 indebtedness would not deprive the Veteran or his family of life's basic necessities.  

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits are intended.  The VA Dependents' Educational Assistance program under Chapter 35 is extended to the children of veterans with a service-connected total disability permanent in nature for the purpose of assisting them in preparing to support themselves and their families at a standard of living level that the veteran, but for his service disability, could have expected to provide for the veteran's family.  38 C.F.R. § 3500 (West 2002).  In this case, the purpose of the program would not be defeated by recovery of the debt because the Veteran's son had withdrawn from school and joined the military.

In fact, the Board finds that the failure to make restitution would result in unfair gain to the Veteran in this case.  Because the Veteran accepted monetary benefits with knowledge or reasonable information that his son was no longer considered to be his dependent as a student for the purpose receiving compensation, consideration of this factor would not weigh in his favor.  

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  The record reveals no other factors which would make recovery of the overpayment inequitable.  

In conclusion, the Board has carefully considered each of the elements used in determining whether it would be against equity and good conscience to waive recovery of the Veteran's indebtedness.  

In addressing the factors regarding recovery of the debt in this case, the Board assigns particular weight to those of the VA's fault in creating the debt and whether recoupment of the debt would result in financial hardship for the Veteran and his family.  Because the fault must be shared and a showing of financial hardship is not demonstrated, these significant factors would not support the Veteran's request for a waiver.  The other factors also cannot weigh in any sense in the Veteran's favor.  

Accordingly, as it would not be against equity and good conscience to recover the Veteran's indebtedness, the request for a waiver of recoupment of the overpayment in the amount $921.60 is denied.


ORDER

As the overpayment of the Veteran's disability compensation benefits in the original amount of $921.60 was properly created, the appeal to this extent is denied. 

As the recovery of the overpayment of compensation in the amount of $921.60 would not be against equity and good conscience, the appeal to this extent is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


